IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-30927
                           Summary Calendar



WILLIE ROSS,

                                           Petitioner-Appellant,

versus

BURL CAIN, Warden, Louisiana
State Penitentiary; RICHARD P. IEYOUB,
Attorney General, State of Louisiana

                                           Respondents-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 97-CV-1912
                        - - - - - - - - - -
                           March 19, 1998
Before REAVLEY, KING and DAVIS, Circuit Judges.

PER CURIAM:*

     Willie Ross, Louisiana prisoner no. 81908, appeals the

district court’s denial of his petition for habeas corpus relief.

We affirm for the reasons adopted by the district court.     See

Ross v. Cain, No. 97-CV-1912 (E.D. La. Aug. 20, 1997).

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.